DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are canceled in the preliminary amendment filed 8/19/2019.  New claims 22-41 are added.  Therefore, claims 21-41 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “predominantly” and “almost completely” in claim 25 are relative terms which render the claim indefinite. The terms “predominantly” and “almost completely” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term ”predominantly” can be interpreted as a component has the most amount in a group of component, which may or may not exceed 50% of the total 
The term “almost completely” can be interpreted to be as broad as more than 50% or as narrow as 99%, or anywhere in between.  The instant specification does not provide a clear definition for what is considered “almost completely”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “a temperature >750ºC,…, and a furnace dwell time > 90s”, and the claim also recites “preferably 850 to 950 ºC,…, preferably 120 to 180 s” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupp et al. US 2012/0085466 A1(Lupp).
Lupp teaches a process of treating steel flat product comprising(abstract):
Coating the steel flat product with an Al-Si alloy coating by hot-dipping[0042];
Alkaline cleaning and pickling the Al alloy coated steel flat product[0053];
Applying a Zn based coating layer to the cleaned Al coated surface by electrolytic deposition at a currently density of 50A/m2 and a temperature of 60ºC[0044,0076];
Applying a phosphate conversion coating at 50ºC, wherein the coating solution comprises cations Zn, Mn and Ni[0077], wherein the phosphate conversion coating can also be applied electrolytically[0051];
Heat treating the coated steel flat product to a temperature of at least 750ºC for 60-360s[0022,0028];
Hot forming the coated steel flat product[0027-0030]; and 
Cooling the hot formed steel product at a cooling rate sufficient to form a tempered or martensitic structure[0031] .
Regarding claims 22-23, 29-31, 37-38, although Lupp teaches a coating weight of at least 50mg/m2, it would have been well within the skills of an ordinary artisan to have arrived the claimed coating weight via routine optimization since claimed coating weight is a result effective variable that directly affects the coating thickness and the corrosion inhibition properties of the steel product, absent persuasive evidence that the claimed particular coating weight is significant.

Regarding claims 27-28, Lupp further teaches that the phosphate conversion coating can be applied by spraying or dipping[0048].
Regarding claim 32, Lupp teach the same electrolyte temperature and current density as claimed.
Regarding claims 33-34, since Lupp teaches that the top phosphate layer may contain Al[0026], one of ordinary skill in the art would have expected that the Al in the phosphate layer to form aluminum oxide when exposed to an oxygen atmosphere or when exposed to steam as claimed.  Additionally, as a result of the heat treatment step of Lupp, the top layer would also have a mixture of oxides such as ZnO and FeO[0026].  The heat treatment temperature reads on the claimed oxide forming temperature.  The heat treatment duration encompasses the claimed furnace dwell time.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 35, Lupp teaches that the top layer contains Al[0026], not aluminum oxide, which reads on the instant claim.
Regarding claim 36, Lupp further teaches that the top phosphate layer comprises aluminum oxide[0025].
Regarding claim 39, since the heat treatment of Lupp is conducted under significantly similar process conditions(i.e. same heating temperature and similar heating duration), one of ordinary skill in the art would have expected that the steel flat product of Lupp to be hardened by its heat treatment as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733